Citation Nr: 0127326	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center in Sioux Falls, South Dakota (RO)


THE ISSUE

Whether the RO properly apportioned the veteran's VA 
disability compensation benefits.


REPRESENTATION

Veteran represented by:	Mary Ann Giebink, Attorney at 
Law

Veteran's spouse represented by:	Herself

Custodian of veteran's minor child represented by:	Herself


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1966 to February 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 Special Apportionment 
decisions, in which the Sioux Falls, South Dakota, Hospital 
and Regional Office Center apportioned the veteran's VA 
disability compensation benefits to his minor child in the 
amounts of $1,045.00, effective from September 1, 1999, and 
$1,070.00, effective from December 1, 1999, and to his spouse 
in the amounts of $1,045.00, effective from September 1, 
1999, and $1,069.00, effective from December 1, 1999.


REMAND

The veteran asserts that his VA disability compensation 
benefits should not have been partially apportioned to AO 
because she is not legally his child.  Additional development 
by the RO is necessary before the Board can decide the 
veteran's claim.

In April 2001, more than 90 days after the RO certified the 
veteran's appeal to the Board for final disposition, the 
veteran submitted pertinent evidence to the Board with a 
waiver of RO consideration.  Inasmuch as the veteran also 
submitted a motion showing good cause for his delay in 
submitting the evidence, the Board may accept this evidence 
in support of the veteran's claim.  See 38 C.F.R. 
§ 20.1304(a), (b) (2001).  

This evidence shows that the veteran has filed a petition 
with The Circuit Court of the Second Judicial Circuit in 
Sioux Falls, South Dakota, to establish that he is not the 
biological father of AO, to whom the veteran's VA disability 
compensation benefits have been partially apportioned.  The 
resolution of this petition is pertinent to the veteran's 
claim given that the evidence of record conflicts with regard 
to whether the veteran is AO's biological father.  As the 
record stands, there is a birth certificate establishing the 
veteran's paternity and multiple written statements of the 
veteran claiming that he has a minor child for the purpose of 
receiving additional VA benefits on the child's behalf.  
There are also court documents showing that the veteran 
removed himself as an interested party and relinquished his 
parental rights in matters involving AO's care.  To reconcile 
this conflicting evidence, a Remand is necessary so that the 
RO can obtain a copy of any decision made by The Circuit 
Court of the Second Judicial Circuit with regard to the 
veteran's petition.   

In addition, while this appeal was pending, legislation was 
passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA and 
amended regulations.  Accordingly, on Remand, the RO should 
take such action.  

Finally, because this claim is being remanded for other 
purposes, on Remand, the veteran should be given an 
opportunity to identify and authorize the release of any 
other pertinent, outstanding evidence that has not yet been 
secured and to present further argument in support of his 
claim. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
his claim has been remanded, request him 
to identify and authorize the release of 
all pertinent, outstanding evidence that 
has not yet been secured, and provide him 
an opportunity to present further 
argument in support of his claim.  If 
appropriate, the RO should then obtain 
and associate with the claims file all 
outstanding evidence identified by the 
veteran.  

2.  The RO should contact the Clerk of 
the Circuit Court of the Second Judicial 
Circuit and request a copy of any 
decision made on the veteran's 
"paternity petition."  The RO should 
associate a copy of this decision with 
the claims file. 

3.  Thereafter, the RO should undertake 
any other action that is necessary to 
comply with the notification and 
assistance provisions of the VCAA.

4.  The RO should then readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran, his representative, 
his spouse and AO's custodian a 
supplemental statement of the case that 
lists all pertinent statutory and/or 
regulatory provisions on which the RO's 
denial is based and an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
claim.  The veteran is free to submit any additional evidence 
and argument he desires to have considered in connection with 
his current appeal; however, no action is required until he 
is otherwise notified.  Kutscherousky v. West, 12 Vet. App. 
369, 373 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




